PER CURIAM.
The decision of this court did not hold defendant responsible for the folded slips he had placed in his boxes. It does not seem to us that the decree goes any further; but, if there be doubt as to its terms, it may be amended by adding the clause:
“Nothing herein contained shall be construed to require the defendant to account for the use of small circulars, such as those marked Defendant’s Exhibit Y, used by him prior to the registration of complainant’s trade-marks in 1907 and 1908, displaying the words ‘When purchasing ask for Gedney’s C. & C. Capsules, better known as Gedney’s Black Capsules,’ in small inconspicuous type, folded up and placed inside his boxes, nor for his advertisements to wholesale druggists in evidence in this suit prior to that time: Provided this shall not prevent the complainant from maintaining a suit against defendant for unfair competition on any grounds.”
It will not be necessary to recall the mandate; upon exhibition of this decision to the judge who made the decree, he will add the clause above quoted.